                                                            JS-6
 
 
 
 
 
 
 
                        UNITED STATES DISTRICT COURT
 
                       CENTRAL DISTRICT OF CALIFORNIA
 

     SERGIO PENA ACEVEDO,            ) Case No. EDCV 17-0461-PSG (JPR)
                                   )
                       Petitioner,   )
                                   )          J U D G M E N T
                v.                   )
                                   )
     SEC’Y OF CORR.,                 )
                                   )
                       Respondent.   )
                                   )

       Pursuant to the Order Accepting Findings and Recommendations

 of U.S. Magistrate Judge,
       IT IS HEREBY ADJUDGED that this action is dismissed with

 prejudice.

 DATED: May 6, 2019
                                     PH
                                     P
                                     PHILIP
                                       HIL
                                        ILIP S. GUTIERREZ
                                   U.S.
                                     U .S. DISTRICT JUDGE






